                    IN THE UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF ARKANSAS


IN RE: AMY C. LOCKE,                                       CASE NO. 4:18-bk-10119 T/B
       Debtor                                              CHAPTER 13


KATELYNN LOCKE                                                                  PLAINTIFF

v.                                 AP No. 4:19-ap-01005

AMY C. LOCKE                                                                 DEFENDANT



                            MOTION TO AMEND JUDGMENT



        Comes now the Defendant, Amy C. Locke, by and through her attorneys,

Danecki Law Firm, P.L.C., and respectfully moves the Court, pursuant to Federal Rule

of Bankruptcy Procedure 9024 and Federal Rule of Civil Procedure 60, to amend the

Judgement entered on October 29, 2019 (Doc. # 73), and in support thereof states as

follows:

        1. That the Defendant filed a Chapter 13 petition under the U.S. Bankruptcy

Code on January 10, 2018.

        2. That on January 15, 2019, Plaintiff filed a Complaint to Determine

Dischargeability of Debt and Objection to Discharge (“Complaint”).

        3. That the Complaint and pleadings thereafter were set for trial on October 9,

2019.

        4. That on October 23, 2019, the Court granted the relief requested in Plaintiff’s

Complaint as to dischargeability under 11 U.S.C §§ 523(a)(2)(A) and (4) and denied as
to 11 U.S.C § 523(a)(6). The Court also denied the relief requested in Defendant’s

Counterclaim.

        5. The Judgement reflecting the Court’s decision was entered on October 29,

2019.

        6. That since the Judgment was entered, Plaintiff and her counsel believe that

the automatic stay has been lifted and that they have the permission of the Court to

collect on Defendant while she is currently in bankruptcy.

        7. Plaintiff issued a Writ of Garnishment (“Writ”) to Defendant’s employer on

November 20, 2019.

        8. That Defendant’s employer cannot abide by the Order to Pay Trustee from her

bankruptcy case and also Plaintiff’s Writ, as the Writ contradicts the Order to Pay

Trustee.

        9. That the Plaintiff is of the belief that she can collect on Defendant while she is

in bankruptcy because of ambiguous language in the Judgment, which states, “[t]he

state court judgment for $19,066.93 . . . ,all for which execution may issue, . . . .”

        10. The “execution” language above is ambiguous, possibly indicating that

Plaintiff is granted relief from the automatic stay in Defendant’s bankruptcy case.

        11. Pursuant to Federal Rule of Bankruptcy Procedure 9024, making applicable

Federal Rule of Civil Procedure 60(b)(6), relief from a judgment may be granted for any

reason that justifies relief.

        12. That the Judgment should be amended to remove the ambiguity by either:

               (a) removing the language, “all for which execution may issue”;

               (b) providing supplemental language stating that the Plaintiff may not
                collect while Defendant is in bankruptcy unless further ordered by this

                Court; or

                (c) providing supplemental language that the automatic stay remains in

                effect while Defendant is in bankruptcy unless further ordered by this

                Court.

        WHEREFORE, the Defendant prays that the Judgement entered on October 29,

2019 (Doc. # 73) be amended to remove ambiguous “execution” language or to clarify

with language proposed above, and for all other proper and equitable relief to which she

may be entitled.

                                                             Respectfully submitted,



                                                             /s/ Amanda R. Ray
                                                             Amanda R. Ray (2019078)
                                                             Robert R. Danecki (92105)
                                                             DANECKI LAW FIRM, P.L.C.
                                                             Attorneys for Debtor
                                                             P.O. Box 1938
                                                             Little Rock, AR 72203
                                                             (501) 371-0002



                                 CERTIFICATE OF SERVICE

       I, Amanda R. Ray, do hereby certify that on November 27, 2019 a copy of the foregoing
pleading was electronically transmitted or mailed by U.S. mail, postage prepaid, to:


Joyce Bradley Babin (ECF)
Chapter 13 Trustee

John Ogles (ECF)
Attorney for Plaintiff

Amy C. Locke                                                     /s/ Amanda R. Ray
                                                                 Amanda R. Ray
